Citation Nr: 0416347	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada. 


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  The veteran testified before the 
undersigned Veterans Law Judge in January 2004.  At his 
hearing the veteran requested that his case be held open so 
that he could submit a statement from a fellow soldier who 
stated that he knew about the veteran's hearing loss in 
service.  This additional evidence was received by VA in 
February 2004.  This additional evidence is pertinent to the 
veteran's claim and has not been reviewed by the RO.  
Additional pertinent evidence submitted within ninety days 
following certification and transfer of an appeal to the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case, unless the benefit 
sought on appeal may be allowed without such referral or the 
veteran or representative expressly waives the procedural 
right to such a referral either in writing or in the record 
of the hearing on appeal.  38 C.F.R. § 20.1304 (2003).  The 
veteran has not waived his right to RO consideration of the 
new evidence.  Therefore, the veteran's claim must be 
remanded to the RO for review of the additional evidence.

The veteran testified that he had been exposed to the 
acoustic trauma of field artillery in service.  The Board 
notes that the veteran's DD-214 verifies that the veteran was 
assigned to field artillery.  The Board further notes that 
the veteran currently has bilateral hearing loss.  While the 
veteran's discharge examination report does not show that the 
veteran experienced hearing loss disability as defined by VA, 
the examination report does show an elevation of auditory 
thresholds during service.  The record does not reveal that 
the veteran has ever been provided a VA audiometric 
examination.  The Board is of the opinion that the veteran 
should be provided a VA audiometric examination.  See 
38 C.F.R. § 3.159(c)(4) (2003).

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.   

2.  The veteran should be scheduled for 
VA audiometric examination.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  Such review 
should include examination of the 
veteran's entrance and discharge 
examination reports.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
hearing loss disability is related to the 
veteran's service, to include any 
clinically significant change in hearing 
ability in service.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 
 
4.  The RO should readjudicate the 
veteran's claim considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case which evaluates all the evidence 
submitted since the June 2003 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




